        Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:                                                                           14-MD-2543 (JMF)

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                     ORDER
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

         On April 27, 2020, the Court preliminarily approved a proposed class action settlement

in this litigation. ECF No. 7877. The Court has received the following communications,

attached as Exhibits A-D, from alleged members of the settlement class pertaining to the

proposed settlement.


        SO ORDERED.

Dated: November 24, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 2 of 25




                EXHIBIT A
         Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 3 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RE: LEGAL NOTICE OF PROPOSED SETTLEMENT
    fJF CM IC~JITIO~J SliJITC:~ CCO~JOMIC LOSS
    CLAIMS



TD THE HONORABLE UNITED STATES DISTRICT COURT:

This letter is to confirm that I have recieved your notice informing me of

the proposed settlement and my rights            regarding the economic loss claims
                                -- -                                                  --~---
against GUC Trust, New GM and the AAT. I thank the court for reaching out

to me in this matter. However, I'm currently unable to accP.ss the GMignition-

switchEconomicSettlement website to revie~J the Long Form Notice and the Amended

Settlement Agreement for details about the settlement. I ask that the court

please print and send me a copy of the Long form Notice and the Amended Sett-

lement Agreement and also keep me informed of the deadline for submitting

my claim and provide me with any court rules and procedures that must be

meit. Again thank you for givinq me notice and assisting me with this matter.



                                                       ~ly~ed,

                                                        Charles Jones
       ~    ,   '   Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 4 of 25



 UNITED STATES DISTRICT COURT:                     STATE OF NEW YORK
 FDR THE SOUTHERN DISTRICT OF NEW YORK



 CHARLES JONES

                           Plaintiff,
 vs.
                                                                     AFFIDAVIT OF CHARLES JONES
General Motors( "N ew GM " ), the Motors                             IN SUPPORT OF APPROVAL OF
Liquidation Company GUC Trust("the GUC                              JHE PROPOSED CLASSSETTLEMENT
Trust " ) and the Motors Liquidation Company
Avoidance Action Trust(the AAT")
                          Defendant,


UNITED STATES DISTRICT COURT )
SOUTHER N DISTRICT OF NEW YORK) ss:
                                        )
I, CHARLES JONES , being duly sworn and deposBs and says:

       1)           I am one of the class members and plaintiff in the cause of action
                    for economic loss claims bv oersons who owned or lease GM vehicles
                    that were recalled in 2014 and am fully familiar with the facts and
                    circumstances surrounding this case.
       2)           I accept and agree to be bound by the release, ~aiver and sovsnt r.8t
                    to cue, snd ar.y ccllatoral cgresmer.ts made in cor.nection ~ith the
                    propcsal 3nd approved by the sourt.
       3)           I am curr8ntly ~nable to cscess th8 co~rts ~8bsit8 and ~ould like
                    to b8 notified and updcted 8f the status of the 2sticn vie U.S.
                    postal mcil.

                                                             ~                 tf
                                                                                ~               bmi tted,   .

                                                             Charles Jones
                                                             Class member/Plaintiff



Subscribed and sworn to before me this __ 2-S- ____ day of                 S.,.fk~.P£y- ___ , 2020

                                                                  LARRY GOATLEY
                                                            Notary Public, State of Texas
                                                               Notary ID# 13180068-4
                                                            My Commission Expires 11 -15-2022

                                                           Notary without Bond
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 5 of 25




                EXHIBIT B
                 Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 6 of 25


                 In re: General Motors Ignition Switch Litigation, United States District Court
                      for the Southern District of New York, Case No.14-MD-2543 (JMF)

,j.                             Attestation for Vehicle Owners/Lessees
·,· ·                        Who No Longer Have Documentation of Repairs
                    USE THIS FORM IF YOU ARE A CURRENT OWNER/LESSEE OF
                   A SUBJECT VEHICLE 1 AND COMPLETED THE RECALL REP AIR
                 BEFORE THE FINAL RECALL REPAIR DATE BUT NO LONGER HAVE
                               DOCUMENTATION OF THE REPAIR


 ·..                                      Answer all the questions below                                                   ._

                                                                                                                 Middle
       Last Name                                        First Name                                               Initial



       Vehicle Identification Number (VIN):             Make, Model, and Model Year of Vehicle:
                                                            ~oo,                                             1
 .) G .l W P 5£ J. I '2 I :2.'( $3 Y. I ~                 -~6~
                                                             ffl3
                                                               ~{'?t:.:::._
                                                                        D>\::   ,' c~G
                                                                           ~;it1_                    a...1P~r:wcL.2XL___
                                                                                         · a.,,~~k!fJ~
                                                                                     2.Jr[Q
       Telephone Number:                                Email Address:




       Your Current Address (Number/Street/P.O. Box No.):




       City:                                                           State:                 Zip Code:



       If you lived at a different address when you owned or leased the vehicle than the current address provided
       above, please provide your address at the time you own(ed) or lease(d) the Subject Vehicle for which you
       are submitting a claim:

       Your Prior Address (Number/Street/P.O. Box No.):



       City:                                                           State:                Zip Code:

  ✓ QY't-e,e.$:f O u) b~            t   /C4 •
1 Capitalized terms shall have the meanings assigned to them in the Settlement Agreement, unless otherwise defined in

this document.
          Questions? Visit www.GMignitionSwitchEconomicSettlement.com or call, toll-free, 1-877-545-0241.
                   To view JND's privacy policy, please visit https://www.jndla.com/privacy-policy
        Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 7 of 25




 To use this form, please check each box and provide the requested information below:



•         Check here if you are the Current Owner/Lessee of the Subject Vehicle; and




•         Check here if the Recall repair was completed by an authorized GM dealer before the Final
          Recall Repair Date; and



•         Check here if you no longer have documentation from your GM dealer showing the Recall
          repair was performed (such as the repair receipt).

Name of the GM Dealership where repair was done:

                                   c/oi/__t      /<n~2        p
                                                                           -                     -
Address of the GM Dealership where repair was done (Number/Street/P.O. Box No.):

                                                                               ~




City:                                                        State:                Zip Code:



Date of Repair (approximate date if exact date is not known) (Month/Day(Year):




                                             Attestation
 I declare and affirm, under penalty of perjury under the laws of the United States, that the information
 in this Attestation Form is true and correctto the best ofmy knowledge, information and belief, and
 I have the authority to submit this Attestation Form. I understand that this form and my Settlement
 Claim Form may be subject to audit, verification and District Court review.
                                                                                          •·'



                                                             DATE:        t:j~/     [t'         -~::e,

IN ADDITION TO TIDS ATTESTATION, YOU MUST FILE A SETTLEMENT CLAIM FORM
    Settlement Claim Forms must be electronically submitted or postmarked before the deadline,
       which will be posted on the website and which will be no earlier than March 18, 2021.

Questions? Visit www.GMignitionSwitchEconomicSettlement.com or call, toll-free, 1-877-545-0241.



   Questions? Visit www.GMignitionSwitchEconomicSettlement.com or call, toll-~e, 1-877-545-0241.
            To view JND's privacy policy, please visit https://www.jndla.com/privacy-policy
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 8 of 25




                                              _,

                      i2 ?~
                      V)
                              (;)
                          ;?_ Cb
                              ..,

                      (0     -+-        ~ ;i
                     .:lt~t~
                     '-- C/)           u.J ?
                   ~ G
                     0                 ~.  r--
                   $:-+-
                      >-
                                    ti .s::.
                                   ((j.
                 Q/fl             U)           0
                       ~                       -I--
                fu::s-b)o
               U) 't:i . - ~
               ~     .....    ~
                              (A            Vi
           ~~                -f            ~
          r'\-:
          CG                 ~
                             - -          <..t)
                                           "       -              ,...
                                          ~                       C/7
          ~                               ()

                                                               ~
        c~()
                                               ~

                C>       ()
                                          r                               ~

               .:s     J
                        C
                                    E-
                                       C/)
                                                              IV
                                                              z
                                                              0
                                                                         f
                                                                     ,.,,r:
               ~     '--J.-         -
           €..                     -I-
                                   ('                   1          ~
         ~
         C
                               r                       I<-'
                                                       ,-
                                                                  w
                                                                  ~
          -,                     -r-
         ;>y·                --....;_
                                   ~
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 9 of 25




                EXHIBIT C
        Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 10 of 25


          SECTION I: Information on Class Member and Subject Vehicle

                                                                                          Middle
Last Name:                                   First Name:                                  Initial:




Vehicle Identification Number (VIN):         Make, Model, and Model Year of Vehicle:




Telephone Nl!mber:     _                    _ Email Aq_dress:




Your Current Address (Number/Street/P.O. Box No.):




City:                                                      State:            Zip Code:

                                                           OHIO
If you lived at a different address when you owned the vehicle than the current address provided
above, please provide your Address at the time you own( ed) or lease(d) the Subject Vehicle for which
you are submitting a Claim (Number/Street/P.O. Box No.):




City:                                                      State:            Zip Code:




                                                4
            Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 11 of 25


If you need to submit supporting documentation after you have filed your Settlement Claim Form:
   a. Please submit a copy of your Settlement Claim Form with each submission of supporting
      documentation. Please include your name on each document you submit.
   b. If you do not include a copy of your Settlement Claim Form with your supporting
      documentation, your claim may not be complete. If you are unable to submit a copy of your
      Settlement Claim Form with your supporting documentation, please submit a letter providing
      the same information as the Settlement Claim Form.

 SETTLEMENT PAYMENT INFORMATION:
       1)    You need to submit a separate Settlement Claim Form for each Subject Vehicle you
             owned or leased at any time up to the 2014 recall announcements by GM. The settlement
             payment amount for each eligible Settlement Claim will depend upon the number of
             eligible Settlement Claims submitted subject to the different recalls, which recalls apply
             to your Subject Vehicle and the settlement implementation costs (such as claims
             administration).
            Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 12 of 25




        I am a current owner or lessee of a Subject Vehicle.




•       I am a former owner or lessee of a Subject Vehicle.




•       I have had the applicable Recall repair(s) performed on the Subject Vehicle.


        I understand that a former owner or lessee of the Subject Vehicle had the applicable
-0-   "---Recall repair(sJ performed on the Subject Vehicle.            -

          am a current owner or lessee of a Subject Vehicle and I have NOT had the applicable
         Recall repair(s) performed on the Subject Vehicle, but I intend to have the Recall
         repair(s) performed at an authorized GM dealer within 150 days of the Final Effective
         Date of the Settlement.

         I do not know whether the applicable Recall repair(s) have been performed on the
         Subject Vehicle.




 I declare and affirm, under penalty of perjury under the laws of the United States, that the information
 in this Settlement Claim Form is true and correct to the best of my knowledge, information and belief,
 that I can make this claim, and have the authority to submit this Settlement Claim Form. I understand
 that my Settlement Claim Form may be subject to audit, verification and District Court review.
                                                 -'---
                                                     · .ilE,_.;.......- _ _ _




                                                           DATE:
 SIGNED:
 Settlement Claim Forms must be electronically submitted or postmarked before the deadline
       which will be posted on the website, which will be no earlier than March 18, 2021.
              Questions? Visit www .GMlgnitionSwitchEconomicSettlement.com
                                or call, toll-free, 1-877-545-0241 .
            To view JND's rivac olic , lease visit www."ndla.com/ rivac - olic




                                                         5
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 13 of 25

           /7od[i7J~
          '{CJ, LtJfuw1 fT MAY C~K~J<1u_r
             y ~oo~ -5tlTi,i.rµJ"/fl:I £ff
           rfl
                                        tj--f)
            ~er:- fM 1-iif P/z)_lcfs
     --




        ~~~L
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 14 of 25



                                                          -
                                                         --::::



                                       )'
                                                         ---
                                                         ---
                                            ;/




                                                        --
                                                          -
                                                          -
                                     ,.t'             ---
                                                    ----
                                                    --::::

                                                   -----
                                                  ---
                                                   (Tl
                                                   (\J
                                                  r·..
                                                  0
                                                  Iii
                                                  ·r•
                                                   I
                                                 r·..
                                                 0
                                                 0
                                                 0
                                                 •r-1




             ('
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 15 of 25




                 EXHIBIT D
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 16 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 17 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 18 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 19 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 20 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 21 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 22 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 23 of 25
Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 24 of 25
                              Case 1:14-md-02543-JMF Document 8276 Filed 11/25/20 Page 25 of 25                         1004


L ff:5/,G is c                                                      EXPECTED DELIVERY DAY:



                                                                    SHIP
                                                                    TO:
                                                                                                10/17/20


                                                                                                               IC014I

                                                                          40 CENTER ST
                                                                          New York NY 10007-1502

                                                                            USPS TRACKING® NUMBER



                                               ~

                                                 lo·
                                                                      I Il
                                                    ~c            fJ ,\t; {a,;c-fC_.o<J,t:I-- Gt711C of -C{)(),'l,-+
,ff-: -r,;t1 fE, ·: ~ IM. f                           1h vt1,fovlUI~
                                                                            [DUn,,+-
                                                                                      s, l--1I
                                                                                          w-1      UrJt ft:d
                                                                                                OIi f     €
                                                                                                                         S-krier

                                                              1 O Cc?J ./-.,Ar- ~--rl,
                                                        Nb1"1 ~,tk /.),

                                                                                                    ...
                                                                                                   ·"   , .,
                                                                                                                .J,,.
